SALCINES, Judge.
Jimmy McCloud appeals the revocation of his probation. We affirm the order revoking probation, but remand for resen-tencing and for correction of a scrivener’s error.
McCloud originally entered a guilty plea to one count of grand theft which was committed on October 6, 1995. He was sentenced under the 1995 guidelines which have been declared to be unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). Therefore, this matter must be remanded for the trial court to reconsider the sentence imposed in accordance with Heggs. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
With regard to the revocation itself, we hold that the trial court did not err in revoking the probation. However, we note that there was a scrivener’s error in the amended revocation order which indicated that McCloud had violated condition 5 of his conditions of probation. At the revocation hearing, the State announced it was not proceeding upon the allegation that condition 5 had been violated and no evidence was presented in support thereof. Upon remand, the trial court shall enter an amended order which states that McCloud only violated conditions 3 and 9. ■
Revocation of probation affirmed; remanded for reconsideration of sentencing and for correction of the revocation order as discussed above.
BLUE, A.C.J., and FULMER, J., Concur.